Exhibit 10.5

LICENSE AGREEMENT

This LICENSE AGREEMENT (this “Agreement”), dated as of July 25, 2017 (the
“Effective Date”), is entered into by and between Cellectis S.A., a corporation
existing and registered under the laws of France, located at 8 rue de la Croix
Jarry, 75013 Paris, France (“Cellectis”), and Calyxt, Inc., a corporation
existing and registered under the laws of Delaware, located at 600 County Road D
West, Suite 8, New Brighton, MN 55112, USA (“Calyxt”) (each a “Party” and
collectively, the “Parties”).

W I T N E S S E T H:

WHEREAS, Cellectis owns or otherwise controls certain Intellectual Property
Rights and desires to grant to Calyxt, and Calyxt desires to receive from
Cellectis, a license to use and otherwise exploit such Intellectual Property
Rights, in each case upon the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. (a) For purposes of this Agreement, the following
terms shall have the following meanings:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such other
Person, whether now or in the future. For purposes of this definition,
(i) “control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have correlative meanings and (ii) neither
Cellectis nor any of its Subsidiaries shall be considered to be an Affiliate of
Calyxt or any of its Subsidiaries (and vice versa).

“Applicable Law” means, with respect to any Person, any transnational, domestic
or foreign federal, state or local law (statutory, common or otherwise),
constitution, treaty, convention, ordinance, code, rule, regulation, order,
injunction, judgment, decree, ruling or other similar requirement enacted,
adopted, promulgated or applied by a Governmental Authority that is binding upon
or applicable to such Person, as amended unless expressly specified otherwise.

“Bare Sublicense” means any sublicense granted by Calyxt to any third party of
rights to some or all of the Licensed Cellectis Patents pursuant to Section
2.03, without any Calyxt Licensed Product developed by or in collaboration with
Calyxt.

 

1



--------------------------------------------------------------------------------

“Bare Sublicense Revenue” means any and all consideration, payments and revenue
(including the fair market value of any non-cash consideration) received by
Calyxt pursuant to any Bare Sublicense.

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in Paris, France are authorized or required by Applicable Law
to close.

“Calyxt Field” means the field of researching, developing and commercializing
agricultural and food products, including, but not limited to traits, seeds,
proteins, oils, carbohydrates, food, and food and animal feed ingredients,
excluding any application in connection with animals and animal cells.

“Calyxt Improvement” means any improvements, modifications, refinements to,
enhancements, derivatives or combinations of, any Licensed Cellectis IP made by
Calyxt or any of its Affiliates after the Effective Date and all Intellectual
Property Rights in any of the foregoing.

“Calyxt Improvement Patents” means any Patents owned or controlled by Calyxt or
any of its Affiliates Covering any Calyxt Improvements.

“Calyxt Licensed Products” means any and all products (i) the creation,
generation, development, making or use of which is, in whole or in part, Covered
by a Licensed Cellectis Patent, or (ii) which is created, generated, bred or
made by use of a process Covered by a Licensed Cellectis Patent. For sake of
clarity, any plant or seed which contains one or more modifications made using a
process Covered by any of the Licensed Cellectis Patents, as well as any progeny
of such plant or seed, any part of such plant or seed, and any product derived
from such plant or seed (such as, for example, meal and oil derived from any
soybean), is a Calyxt Licensed Product.

“Cellectis Improvement” means any improvements, modifications or refinements to,
or enhancements or derivatives of any Licensed Cellectis IP made by Cellectis or
any of its Affiliates after the Effective Date and all Intellectual Property
Rights in any of the foregoing.

“Confidential Information” means any and all non-public, proprietary or other
confidential information disclosed by a Party (“disclosing party”) to the other
Party (“receiving party”) and includes all information licensed hereunder
without the need for any further notice or marking, excluding any information
that: (i) the receiving party independently develops without reference to the
disclosed information; (ii) the receiving party independently receives on a
non-confidential and authorized basis from a source other than the disclosing
party; (iii) becomes public knowledge through no fault of the receiving party;
or (iv) is in the public domain at the time the receiving party receives the
disclosed information.

“Cover” means, with respect to any product, service or process, and any
Intellectual Property Right, that the manufacture, use, offer for sale, sale,
distribution, importation, development or other commercialization of such
product, service or process would, but for any ownership of or license under
such Intellectual Property Right, constitute an infringement, misappropriation
or other violation of any of such Intellectual Property Right. “Covered” and
“Covering” have correlative meanings.

 

2



--------------------------------------------------------------------------------

“Exclusively Licensed Cellectis Patents” means any and all Licensed Cellectis
Patents exclusively related to the Calyxt Field for which Calyxt is granted
exclusive rights under the Calyxt License.

“Governmental Authority” means any transnational, domestic or foreign federal,
state or local governmental, regulatory or administrative authority, department,
court, agency or official, including any political subdivision thereof.

“Intellectual Property Rights” means any and all intellectual property rights or
similar proprietary rights throughout the world, including all (i) national and
multinational statutory invention registrations and similar statutory rights,
patents and patent applications, including all provisionals, non-provisionals,
divisionals, continuations, continuations-in-part, reissues, renewals,
reexaminations, extensions, supplemental protection certificates and the
equivalents of any of the foregoing in any jurisdiction, and all inventions
disclosed in any of the foregoing (“Patents”); (ii) trademarks, service marks,
certification marks, logos, trade names, trade dress, domain names and other
indications of origin, including all registrations and applications for
registration of, and all goodwill associated with, any of the foregoing
(“Trademarks”); (iii) copyrights and registrations and applications for
registration thereof, including all derivative works, moral rights, renewals,
extensions, reversions or restorations associated with such copyrights,
regardless of the medium of fixation or means of expression; (iv) trade secrets,
know-how and other confidential or proprietary information (including processes,
techniques and research and development information); and (v) mask works,
industrial designs (whether or not registered), database rights, publicity
rights and privacy rights.

“Licensable” means, with respect to any Intellectual Property Right, that a
Person has the power and authority to grant a license (or sublicense, as the
case may be), on the applicable terms and conditions of this Agreement, to such
Intellectual Property Right without any of the following: (i) the consent of any
third party (unless such consent can be obtained without providing any
additional consideration to such third party); (ii) impairing such Person’s
existing rights in respect of such Intellectual Property Right (it being
understood that the grant of any license hereunder, in and of itself, shall not
be construed as an impairment of any of such Person’s rights); (iii) imposing
any additional obligations on such Person under any preexisting agreement
relating to such Intellectual Property Right; and/or (iv) the payment of
royalties or other consideration on or after the Effective Date by such Person
to any third party under any preexisting agreement relating to such Intellectual
Property Right (other than to the University of Minnesota pursuant to the UMinn
License). For the avoidance of doubt, in no event shall any Intellectual
Property Right be “Licensable” if any of the foregoing conditions in clauses
(i)-(iv) apply.

“Licensed Cellectis IP” means the (i) Licensed Cellectis Patents; and (ii) Other
Licensed Intellectual Property Rights.

 

3



--------------------------------------------------------------------------------

“Licensed Cellectis Patents” means any and all Patents that are: (i) related to
the Calyxt Field; (ii) necessary for Calyxt to operate in the Calyxt Field; and
(iii) Licensable by Cellectis and existing as of the Effective Date.

“Licensed TALEN Mark” means the trademark “TALEN” and all registrations and
applications for registration thereof, in each case as owned by Cellectis as of
the Effective Date, including the registration set forth on Schedule A.

“Net Sales” means, with respect to any Calyxt Licensed Product, the gross amount
invoiced by Calyxt or any of its sublicensees for any such Calyxt Licensed
Product, in each case less (i) all trade, quantity, and cash discounts actually
allowed; (ii) all credits and allowances actually granted due to rejections,
returns, billing errors, and retroactive price reductions; (iii) applicable
duties; (iv) all credits or allowances given or made for uncollectible amounts
and for which a provision is made in Calyxt’s financial statements; (v) the
commodity price for seed and grain; and (vi) applicable excise, sale and use
taxes. Net Sales shall also include the fair market value of all other
consideration received as consideration for the sale or disposition of any
Calyxt Licensed Product, whether such consideration is in cash, payment in kind,
exchange or another form. Net Sales shall be determined by using generally
accepted accounting principles consistently applied.

“Non-Exclusive Field” means the field of researching, developing and
commercializing a modified or mutated I-CreI homing endonuclease that is a
homodimer, heterodimer or single chain endonuclease, but solely to the extent
the foregoing falls within the Calyxt Field.

“Other Licensed Intellectual Property Rights” means any and all know-how and
other Intellectual Property Rights (excluding any Patents and Trademarks) that
are (i) related to the Calyxt Field; (ii) necessary for Calyxt to operate in the
Calyxt Field; and (iii) Licensable by Cellectis and existing as of the Effective
Date.

“Patent-Related Expenses” means costs and expenses (including out-of-pocket
attorneys’ fees, patent agent fees and governmental filing fees) that Cellectis
or any of its Affiliates incurs in prosecuting and maintaining the Licensed
Cellectis Patents which are exclusively and solely related to the Calyxt Field.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Governmental Authority.

“Royalty Term” means, with respect to any Calyxt Licensed Product in any
jurisdiction, the period commencing on the Effective Date and ending upon the
expiration of the last-to-expire Valid Claim Covering such Calyxt Licensed
Product in such jurisdiction.

“Sublicense Revenue Term” means the period commencing on the Effective Date and
ending upon the expiration of the last-to-expire Valid Claim.

 

4



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other Persons performing similar functions are at the
time directly or indirectly owned by such Person.

“UMinn License” means the Exclusive Patent License Agreement between the
University of Minnesota and Cellectis dated as of January 10, 2011 (as amended,
including by the First Amendment to the Exclusive Patent License Agreement,
dated as of May 24, 2012, Second Amendment to the Exclusive Patent License
Agreement, dated as of April 1, 2014, and Third Amendment to the Exclusive
Patent License Agreement, dated as of December 16, 2015).

“University of Minnesota” means the Regents of the University of Minnesota.

“Valid Claim” means any (i) claim in any unexpired and issued Patent included in
the Licensed Cellectis Patents that has not been (A) disclaimed, revoked or held
invalid or unenforceable by a decision of a court or other Governmental
Authority of competent jurisdiction from which no appeal (other than an appeal
to the highest appellate court of such jurisdiction) can be taken, or with
respect to which an appeal is not taken within the time allowed for appeal, or
(B) irretrievably abandoned, disclaimed or admitted to be invalid or
unenforceable by Cellectis through reissue, disclaimer or otherwise, or
(ii) pending claim in a pending Patent application included in the Licensed
Cellectis Patents that has not been abandoned or finally rejected without the
possibility of appeal or refiling.

(b) Each of the following terms is defined in the Section set forth opposite
such term:

 

Term

   Section

Agreement

   Preamble

Calyxt

   Preamble

Calyxt License

   2.01

Calyxt TM License

   2.02

Cellectis

   Preamble

Controlling Party

   9.02

Effective Date

   Preamble

Indemnified Party

   8.03

Indemnifying Party

   8.03

Infringement

   9.02

Losses

   8.01

Necessary Third Party License

   5.02

Negotiation Period

   2.06

Non-Controlling Party

   9.02

Option Period

   2.06

Parties

   Preamble

Party

   Preamble

Remainder

   9.02

Third Party Claim

   8.03

UMinn IP

   2.04

 

5



--------------------------------------------------------------------------------

Section 1.02. Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections and Schedules are to Articles, Sections
and Schedules of this Agreement unless otherwise specified. All Schedules
annexed hereto or referred to herein are hereby incorporated in and made a part
of this Agreement as if set forth in full herein. Any capitalized terms used in
any Schedule but not otherwise defined therein, shall have the meaning as
defined in this Agreement. Any singular term in this Agreement shall be deemed
to include the plural, and any plural term the singular. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”, whether or not they are
in fact followed by those words or words of like import. “Writing”, “written”
and comparable terms refer to printing, typing and other means of reproducing
words (including electronic media) in a visible form. References to any
agreement or contract are to that agreement or contract as amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.
References to any Person include the successors and permitted assigns of that
Person. References from or through any date mean, unless otherwise specified,
from and including or through and including, respectively. References to “law”,
“laws” or to a particular statute or law shall be deemed also to include any and
all Applicable Law.

ARTICLE 2

GRANT OF LICENSE

Section 2.01. Calyxt License. Subject to the terms and conditions of this
Agreement, Cellectis hereby grants to Calyxt an exclusive (except as otherwise
provided herein and subject to existing licenses granted by Cellectis to third
parties prior to the Effective Date) worldwide, perpetual license, with the
right to sublicense (in accordance with Section 2.03) under the Licensed
Cellectis IP to use, have used, make, have made, sell, have sold, offer for
sale, export, import and otherwise exploit any and all Calyxt Licensed Products
within the Calyxt Field (the “Calyxt License”). Notwithstanding the foregoing,
the Calyxt License shall be non-exclusive solely in the Non-Exclusive Field,
such that the rights as set forth above in this Section 2.01 are granted to
Calyxt on a non-exclusive basis in the Non-Exclusive Field under the Calyxt
License.

Section 2.02. Trademark License Grant. Subject to the terms and conditions of
this Agreement, Cellectis hereby grants to Calyxt a worldwide, non-exclusive,
sublicensable (in accordance with Section 2.03), royalty-free and fully paid-up,
non-transferable (except as set forth in Section 11.01) license under the
Licensed TALEN Mark to use, make, have made, sell, offer for sale, import and
otherwise exploit any and all Calyxt Licensed Products within the Calyxt Field
(the “Calyxt TM License”).

 

6



--------------------------------------------------------------------------------

Section 2.03. Sublicense Rights. The Calyxt License and the Calyxt TM License
include the right of Calyxt to grant sublicenses to any Person; provided that
(a) any such sublicense shall be in writing and automatically terminate upon any
termination of this Agreement (it being understood that any such sublicense
shall include express terms and conditions to effect such automatic
termination); (b) sublicensees of the Calyxt License shall not be permitted to
grant further sublicenses thereunder with respect to any UMinn IP (as defined
below); (c) Calyxt shall cause each of its sublicensees to abide by all
applicable terms and conditions of this Agreement, enforce such terms and
conditions and the provisions of any sublicense against each such sublicensee;
and (d) Calyxt shall remain responsible and liable to Cellectis for the
performance of each such sublicensee’s obligations and for all acts or omissions
of such sublicensee as if they were acts of Calyxt under this Agreement.

Section 2.04. UMinn License. The Parties acknowledge and agree that Calyxt has
received a copy of the UMinn License and certain Licensed Cellectis IP is owned
by the University of Minnesota (“UMinn IP”) and the Calyxt License with respect
to the UMinn IP is granted as a sublicense under, and subject to the terms and
conditions of, the UMinn License. Accordingly, in exercising its rights under
the Calyxt License, Calyxt shall comply with any and all terms and conditions of
the UMinn License as they would apply to Calyxt as a sublicensee with respect to
any UMinn IP. Without limiting the generality of the foregoing, promptly
following receipt of written notice thereof, Calyxt shall reimburse Cellectis
for any and all payments made by Cellectis to the University of Minnesota
pursuant to Sections 11.6.4 (Milestone Payments), 11.11 (Annual Fee), and 11.12
(Commercialization Fee) of the UMinn License, but solely to the extent that any
such payments are required as a result of the applicable activities of Calyxt
hereunder or thereunder. Calyxt shall not be liable to the University of
Minnesota for any other payments other than those as specifically set forth in
the previous sentence. Without the prior written consent of Calyxt, Cellectis
shall not (A) terminate the UMinn License, or (B) amend or waive any rights
under the UMinn License in any manner that would reasonably be expected to have
a material adverse effect on any of Calyxt’s rights under this Agreement. In
addition, Calyxt shall provide, and shall cause its sublicensees to provide, to
Cellectis all reports, information and other assistance in connection with
Calyxt’s and its sublicensees’ activities pursuant to this Agreement that are
reasonably required to enable Calyxt to comply with its obligations under the
UMinn License.

Section 2.05. Calyxt Improvements. (a) As between the Parties, any and all
Calyxt Improvements shall be solely and exclusively owned by Calyxt.

(b) Subject to the terms and conditions of this Agreement, Calyxt, on behalf of
itself and its Affiliates, hereby grants to Cellectis and its Affiliates an
exclusive, perpetual, worldwide, sublicensable, non-transferable (except as set
forth in Section 11.01), royalty-free and fully paid-up license to use and
otherwise exploit Calyxt Improvements for any purpose outside of the Calyxt
Field. On a continuing basis during the term of this Agreement, Calyxt shall
promptly make available to Cellectis all Calyxt Improvements then in existence
that are necessary or reasonably useful for the commercialization of such Calyxt
Improvements by Cellectis outside of the Calyxt Field, and provide Cellectis
with all reasonable assistance to enable Cellectis to understand and use such
Calyxt Improvement. Calyxt shall use commercially reasonable efforts to identify
and disclose all Calyxt Improvements based on facts known to Calyxt, as well as
in response to specific requests made by Cellectis.

 

7



--------------------------------------------------------------------------------

Section 2.06. Calyxt Option on Cellectis Improvements. Solely during the period
in which Cellectis and its Affiliates own, in the aggregate, a number of Calyxt
common shares equal to at least fifty percent (50%) of the then outstanding
common shares of Calyxt, Cellectis shall promptly disclose to Calyxt all
Cellectis Improvements then in existence that are necessary or reasonably useful
for the commercialization of such Cellectis Improvements by Calyxt in the Calyxt
Field, and provide Calyxt an option to obtain a license within the Calyxt Field.
Calyxt may exercise its option by sending a written notice to Cellectis within
thirty (30) days after it has the knowledge of such Cellectis Improvements (the
“Option Period”). If Calyxt has exercised its option within the Option Period to
obtain such a license, then for a period of thirty (30) days after Cellectis
receives such notice from Calyxt (the “Negotiation Period”), the Parties shall,
in good faith, negotiate the terms and conditions of a definitive agreement
pursuant to which Cellectis would grant Calyxt a royalty-bearing license with
respect to such Cellectis Improvement; provided that if Calyxt does not exercise
its option within the Option Period, or if the Parties do not agree on the terms
and conditions of such a definitive agreement for such license within the
Negotiation Period, Cellectis shall be free to grant any third party any license
or other rights with respect to such Cellectis Improvement.

Section 2.07. No Other Licenses. Except as expressly provided in this Agreement,
no other licenses are granted to either Party under this Agreement. Each Party
acknowledges and agrees that (a) any use by Calyxt or any of its sublicensees of
the Licensed Cellectis IP outside the scope of the Calyxt License or the
Licensed TALEN Mark outside the scope of the Calyxt TM License is expressly
prohibited and (b) any use by Cellectis or any of its sublicensees of the Calyxt
Improvements outside the scope of the licenses granted to Cellectis or any of
its sublicensees pursuant to Section 2.05 is expressly prohibited.

ARTICLE 3

LICENSED TALEN MARK; QUALITY CONTROL

Section 3.01. Quality Control. Cellectis reserves the right to practice
reasonable quality control with regard to the use of the Licensed TALEN Mark by
Calyxt or any of its sublicensees and Calyxt shall, and shall cause its
sublicensees to, adhere to such quality, appearance, reputational,
distinctiveness and other standards with respect to the use of the Licensed
TALEN Mark and with respect to the goods and services sold or rendered under the
Licensed TALEN Mark as Cellectis may require from time to time. Calyxt hereby
acknowledges the validity of the Licensed TALEN Mark and Cellectis’ exclusive
right, title, and interest in and to the Licensed TALEN Mark, subject to the
license granted hereunder. Calyxt shall, and shall cause its sublicensees to,
(a) not take any action or make any statement which would reasonably be expected
to damage the reputation or goodwill associated with Cellectis, any of its
Affiliates, or the Licensed TALEN Mark, or to prejudice, infringe or impair the
rights of Cellectis with respect to the Licensed TALEN Mark and (b) comply with
all Applicable Law governing the use of the Licensed TALEN Mark, including all
services performed under the Licensed TALEN Mark and all goods to which the
Licensed TALEN Mark is applied. At Calyxt’s sole expense, Calyxt shall supply,
and shall cause its sublicensees to supply, Cellectis with specimens of all uses
of the Licensed TALEN Mark upon the reasonable request of Cellectis.

 

8



--------------------------------------------------------------------------------

Section 3.02. Reservation of Rights; Ownership. (a) Calyxt, on behalf of itself
and its sublicensees, acknowledges and agrees that (i) Cellectis is the sole and
exclusive owner of all right, title and interest in and to the Licensed TALEN
Mark; (ii) Cellectis shall have the sole and exclusive right to prosecute and
maintain the Licensed TALEN Mark; and (iii) neither Calyxt nor any of its
sublicensees has acquired, and shall not acquire, any right, title or interest
in or to the Licensed TALEN Mark other than the rights expressly set forth in
this Agreement. Calyxt shall cooperate with Cellectis in taking all appropriate
measures for the protection of the Licensed TALEN Mark.

(b) Calyxt shall not, and shall cause its sublicensees not to, (i) challenge the
validity, enforceability or ownership of the Licensed TALEN Mark or claim
adversely or assist in any claim adverse to Cellectis concerning any right,
title or interest in the Licensed TALEN Mark; (ii) do or permit any act which
may directly or indirectly impair or prejudice Cellectis’ title to the Licensed
TALEN Mark or be detrimental to the reputation and goodwill of Cellectis or any
of its Affiliates, including any act which might assist or give rise to any
application to remove or de-register any of the Licensed TALEN Mark; or
(iii) register or attempt to register any trademarks for any words, names,
graphics, or other source identifiers that are identical or confusingly similar
to the Licensed TALEN Mark. All use of the Licensed TALEN Mark by Calyxt and any
of its sublicensees, and all goodwill associated with such use, shall inure to
the benefit of Cellectis.

Section 3.03. Trademark Notice. In connection with the use of the Licensed TALEN
Mark, Calyxt and its sublicensees shall mark each use with the registered
trademark symbol, “®,” or such other trademark notice symbol as designated by
Cellectis.

ARTICLE 4

COMMERCIALIZATION

Section 4.01 Commercialization and Performance Milestones. Calyxt shall use its
commercially reasonable efforts, and shall require all sublicensees to use
commercially reasonable efforts, in each case consistent with sound and
reasonable business practices and judgment, to commercialize the Licensed
Cellectis Patents in the Calyxt Field and to manufacture, offer to sell and sell
Calyxt Licensed Products as soon as practicable and to maximize sales thereof.

Section 4.02 Covenants Regarding the Manufacture of Licensed Products. Calyxt
hereby covenants and agrees, and shall require all sublicensees to covenant and
agree, that (a) the manufacture, use, sale, or transfer of Calyxt Licensed
Products shall comply with all Applicable Laws, including all federal export
laws and regulations; and (b) it will make commercially reasonable efforts such
that the Calyxt Licensed Products shall not be defective in design or
manufacture. Calyxt hereby further covenants and agrees that, pursuant to 35
United States Code Section 204, it shall, and it shall cause each sublicensee,
to substantially manufacture in the United States of America all products
embodying or produced through the use of an invention that is subject to the
rights of the federal government of the United States of America.

 

9



--------------------------------------------------------------------------------

Section 4.03 Export and Regulatory Compliance. Calyxt understands that the Arms
Export Control Act (AECA), including its implementing International Traffic In
Arms Regulations (ITAR) and the Export Administration Act (EAA), including its
Export Administration Regulations (EAR), are some (but not all) of the laws and
regulations that comprise the U.S. export laws and regulations. Calyxt further
understands that the U.S. export laws and regulations include (but are not
limited to): (i) ITAR and EAR product/service/data-specific requirements;
(ii) ITAR and EAR ultimate destination-specific requirements; (iii) LIAR and EAR
end user-specific requirements; (iv) Foreign Corrupt Practices Act; and
(v) antiboycott laws and regulations. Calyxt shall comply with all then-current
applicable export laws and regulations of the U.S. Government (and other
applicable U.S. laws and regulations) pertaining to the Calyxt Licensed Products
(including any associated products, items, articles, computer software, media,
services, technical data, and other information). Calyxt certifies that it shall
not, directly or indirectly, export (including any deemed export), nor re-export
(including any deemed re-export) the Calyxt Licensed Products (including any
associated products, items, articles, computer software, media, services,
technical data, and other information) in violation of U.S. export laws and
regulations or other applicable U.S. laws and regulations. Calyxt shall include
an appropriate provision in its agreements with its authorized sublicensees to
assure that these parties comply with all then-current applicable U.S. export
laws and regulations and other applicable U.S. laws and regulations.

Section 4.04 Commercialization Reports. As requested by Cellectis in writing, no
more than once per year, Calyxt shall deliver to Cellectis written reports of
Calyxt’s and its sublicensees’ efforts and plans to commercialize the Licensed
Cellectis Patents in the Calyxt Field and to manufacture, offer to sell, or sell
Calyxt Licensed Products.

Section 4.05 Use of Cellectis and University of Minnesota Names and Trademarks.
Except for the Licensed TALEN Mark, no provision of this Agreement grants Calyxt
or any of its sublicensees any right or license to use the name, logo, or any
marks owned by or associated with Cellectis, the University of Minnesota or the
names, or identities of any member of the faculty, staff, or student body of the
University of Minnesota. Calyxt shall not use and shall not permit any of its
sublicensees to use any such logos, marks, names, or identities without the
prior written approval of Cellectis or the University of Minnesota, as
applicable.

Section 4.06 Governmental Markings.

(a) Calyxt and its sublicensees may mark all Calyxt Licensed Products in a
manner consistent with their current patent marking practices for their own
products and Applicable Laws. Where marking is to be performed but the Calyxt
Licensed Product cannot be marked, the patent notice shall be placed on
associated tags, labels, packaging, or accompanying documentation (either
electronic or paper) as appropriate.

 

10



--------------------------------------------------------------------------------

(b) Calyxt and its sublicensees are solely responsible for obtaining all
necessary approvals from Governmental Authorities for the development,
production, distribution, sale, and use of any Calyxt Licensed Product, at
Calyxt’s expense, including, without limitation, any safety studies. Calyxt is
solely responsible for including with the Calyxt Licensed Product any warning
labels, packaging and instructions as to the use and the quality control for
such Calyxt Licensed Product.

(c) Calyxt agrees to register this Agreement with any foreign Governmental
Authority that requires such registration, and Calyxt shall pay all costs and
legal fees in connection with such registration. Calyxt shall comply with all
foreign laws affecting this Agreement or the sale of Calyxt Licensed Products.

ARTICLE 5

ROYALTIES AND BARE SUBLICENSE REVENUE

Section 5.01. Royalties and Bare Sublicense Revenue. As consideration for the
Calyxt License, Calyxt shall pay to Cellectis the following amounts during the
following periods:

(a) With respect to each Calyxt Licensed Product in any jurisdiction, three
percent (3%) of all Net Sales of such Calyxt Licensed Product in such
jurisdiction during the Royalty Term for such Calyxt Licensed Product; and

(b) thirty percent (30%) of all Bare Sublicense Revenue during the Sublicense
Revenue Term.

Section 5.02. Royalty Stacking for Third Party Rights. (a) If Calyxt is
presently required, or in the future is required, to secure a royalty-bearing or
fee-bearing license under any patent to use, make, have made, sell, offer for
sale or import any Calyxt Licensed Product in the Calyxt Field in any
jurisdiction (a “Necessary Third Party License”), then, during the period in
which Calyxt is required to make royalty payments to the licensor under such
Necessary Third Party License, Calyxt shall have the right to reduce the royalty
rate contemplated in Section 5.01(a) with respect to the Net Sales of such
Calyxt Licensed Product in such jurisdiction by an amount equal to one quarter
(1/4) of the royalty rate payable to such licensor pursuant to such Necessary
Third Party License; provided that, in no event shall the royalty rate
contemplated in Section 5.01(a) with respect to any Net Sales of any Calyxt
Licensed Product be reduced to less than two percent (2%). If such Necessary
Third Party License includes a royalty stacking provision of like intent to this
Section 5.02, the royalty rate reduction provided for in this Section 5.02 will
be calculated as if such provision in such Necessary Third Party License were
absent. For the avoidance of doubt, and notwithstanding anything in this
Agreement to the contrary, in no event shall any agreement to which Calyxt is a
party as of or prior to the Effective Date be deemed a Necessary Third Party
License under this Agreement.

 

11



--------------------------------------------------------------------------------

(b) Without limiting Section 5.02(a), and by way of example only:

(i) If, after the Effective Date, Calyxt is required to enter into a Necessary
Third Party License, pursuant to which Calyxt is required to pay the licensor
thereunder a royalty of two percent (2%) of the net sales of a Calyxt Licensed
Product in a jurisdiction, then, during the period in which such royalty is
required to be paid, the royalty rate contemplated in Section 5.01(a) with
respect to the Net Sales of such Calyxt Licensed Product in such jurisdiction
would equal two and one half percent (2.5%).

(ii) If, after the Effective Date, Calyxt is required to enter into a Necessary
Third Party License, pursuant to which Calyxt is required to pay the licensor
thereunder a royalty of eight percent (8%) of the net sales of a Calyxt Licensed
Product in a jurisdiction, then, during the period in which such royalty is
required to be paid, the royalty rate contemplated in Section 5.01(a) with
respect to the Net Sales of such Calyxt Licensed Product in such jurisdiction
would equal two percent (2%).

Section 5.03. Reimbursement of Patent-Related Expenses. Commencing on the
Effective Date, Calyxt shall pay all invoices issued by Cellectis or any of its
Affiliates for any Patent-Related Expenses under this Agreement within thirty
(30) days of its receipt of each such invoice.

Section 5.04. Reporting; Audit Rights. Calyxt shall render to Cellectis, on a
calendar quarterly basis, commencing with the first calendar quarter after the
Effective Date, a detailed written report of the royalties and Bare Sublicense
Revenue due to Cellectis. Such report shall be accompanied by a remittance of
such royalties and Bare Sublicense Revenue as shown to be due hereunder. Each
report shall be rendered within thirty (30) days following the end of each
calendar quarterly period. Calyxt shall keep books and records in sufficient
detail to enable the royalty payments and Bare Sublicense Revenue due hereunder
to be adequately determined. Once per calendar year, upon reasonable written
notice, Cellectis or any third party owner of Patent rights included in the
Licensed Cellectis IP shall have the right at its sole cost and expense to cause
a nationally recognized independent certified public accountant reasonably
acceptable to Calyxt to examine and inspect such books and records during
Calyxt’s normal business hours, but only to the extent necessary to verify the
computation of royalties and Bare Sublicense Revenue payable hereunder. Such
books and records shall be deemed Confidential Information of Calyxt hereunder,
and such nationally recognized independent certified public accountant shall
disclose to Cellectis or such third party only the royalties and Bare Sublicense
Revenue payable and the percentage under/overpayment by Calyxt. In the event
that such examination determines that Calyxt has underpaid royalties and Bare
Sublicense Revenue by more than three percent (3%), Calyxt shall reimburse
Cellectis for its reasonable costs in conducting such examination. At Calyxt’s
expense, Calyxt shall also provide Cellectis with all reasonably requested
cooperation in connection with complying with any audit regarding the activities
of Calyxt hereunder that is conducted by or on behalf of the University of
Minnesota pursuant to the UMinn License.

Section 5.05. Method of Payment. Each payment by Calyxt hereunder shall be made
by electronic transfer in immediately available funds, at Cellectis’ election,
via either a bank wire transfer or any other means of electronic funds transfer
to a bank account specified in writing by Cellectis to Calyxt. Cellectis may
change such account by written notice at least five (5) Business Days before any
payment is due. All royalties and Bare Sublicense Revenue of Calyxt

 

12



--------------------------------------------------------------------------------

shall be computed and paid in U.S. dollars. For the purposes of determining the
amount of any royalties or Bare Sublicense Revenue due for any relevant calendar
quarter, the amount of Net Sales or Bare Sublicense Revenue in any foreign
currency shall be converted into U.S. dollars in a manner consistent with
Calyxt’s customary practices used to prepare its audited financial reports. No
more than once per calendar year, upon written request of Cellectis, Calyxt
shall provide Cellectis with a written explanation of such customary practices
of Calyxt.

Section 5.06. Withholding Taxes. To the extent either Party is required by
Applicable Law to withhold or deduct any amounts from any payments to be made
under this Agreement, such Party shall be entitled to withhold or deduct such
amounts and such amounts shall be treated for all purposes of this Agreement as
having been paid to the Party in respect of which such deduction and withholding
were made. Each Party shall (in consultation and cooperation with the other) use
commercially reasonable efforts to attempt to lawfully mitigate, reduce or avoid
such withholdings or deductions. Promptly after the execution of this Agreement,
Cellectis shall provide to Calyxt a valid Form W-8BEN-E establishing Cellectis’
right to a zero percent rate of withholding tax with respect to the amounts
payable by Calyxt under this Article 5 under Article 12 of the United States –
France income tax treaty.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES;

DISCLAIMERS; LIMITATION OF LIABILITY

Section 6.01. Mutual Representations and Warranties. As of the Effective Date,
each Party hereby represents and warrants to the other Party that (a) the
execution, delivery and performance by such Party of this Agreement are within
such Party’s corporate powers and have been duly authorized by all necessary
corporate action on the part of such Party and (b) this Agreement constitutes a
valid and binding agreement of such Party enforceable against such Party in
accordance with its terms (subject to applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and other laws affecting
creditors’ rights generally and general principles of equity).

Section 6.02. Disclaimers and Limitation of Liability. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES IN SECTION 6.01, ALL LICENSES AND RIGHTS GRANTED
HEREIN ARE MADE ON AN “AS IS” BASIS, AND THE PARTIES EACH HEREBY DISCLAIM ANY
EXPRESS OR IMPLIED REPRESENTATIONS OR WARRANTIES OF ANY KIND, INCLUDING WITHOUT
LIMITATION, THOSE REGARDING MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
OR OF NON-INFRINGEMENT. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE
CONTRARY, CALYXT ACKNOWLEDGES AND AGREES THAT ALL RIGHTS GRANTED TO CALYXT UNDER
THIS AGREEMENT ARE SUBJECT IN ALL RESPECTS TO ANY AND ALL LICENSES OR OTHER
RIGHTS GRANTED BY CELLECTIS OR ANY OF ITS AFFILIATES TO ANY THIRD PARTIES WITH
RESPECT TO ANY LICENSED CELLECTIS IP AS OF OR PRIOR TO THE EFFECTIVE DATE. TO
THE EXTENT PERMITTED BY APPLICABLE LAW, NEITHER PARTY SHALL BE LIABLE UNDER

 

13



--------------------------------------------------------------------------------

ANY LEGAL OR EQUITABLE THEORY FOR ANY INDIRECT, SPECIAL, INCIDENTAL, OR
CONSEQUENTIAL DAMAGES OF ANY KIND ARISING OUT OF OR OTHERWISE RELATED TO THIS
AGREEMENT, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.

Section 6.03. University of Minnesota Disclaimer; Limitation of Liability; and
Release.

(a) Calyxt acknowledges and agrees that the disclaimer, remedy limitation and
damages cap provisions applicable to and exclusion of representations and
warranties by the University Minnesota, set forth in Sections 10.2, 11.1 and
11.2 of the UMinn License shall apply with respect to Calyxt’s rights and
remedies under this Agreement and such Sections are hereby incorporated by
reference herein, mutatis mutandis.

(b) Calyxt, on behalf of itself and its Affiliates and its and their respective
employees, hereby releases the University of Minnesota, Cellectis and their
respective regents, employees and agents forever from any and all suits,
actions, claims, liabilities, demands, damages, losses, and expenses (including
reasonable attorneys’ and investigative expenses) relating to or arising out of
the manufacture, use, lease, sale, or other disposition of any Calyxt Licensed
Product.

ARTICLE 7

CONFIDENTIALITY

Section 7.01. Confidentiality. (a) The receiving party shall keep confidential
the disclosing party’s Confidential Information, and shall not use any of the
disclosing party’s Confidential Information for any purpose other than the
exercise of the receiving party’s rights, or as otherwise permitted, under this
Agreement. The receiving party shall preserve the confidentiality of the
disclosing party’s Confidential Information as it would customarily take to
preserve the confidentiality of its own similar type of confidential information
and shall not disclose the disclosing party’s Confidential Information to any
third party without the prior written consent of the disclosing party, except as
expressly permitted hereunder. The receiving party may disclose the Confidential
Information to (i) any of its employees, agents, independent contractors and
sublicensees who need it in connection with this Agreement and are bound in
writing by restrictions regarding disclosure and use of the Confidential
Information comparable to and no less restrictive than those set forth herein or
(ii) the extent it is in response to a valid order of a court or other
Governmental Authority or to otherwise comply with Applicable Law; provided
that, in the case of clause (ii), the receiving party shall first provide
written notice to the disclosing party and reasonably cooperate with the
disclosing party to obtain a protective order or other measures preserving the
confidential treatment of such Confidential Information and requiring that the
information or documents so disclosed be used only for the purposes for which
the order was issued or is otherwise required by Applicable Law.

(b) The terms and conditions of this Agreement shall be deemed Confidential
Information for the purposes of this Agreement; provided that each Party may
disclose the terms and conditions of this Agreement: (i) in confidence, to its
accountants, banks and present and prospective financing sources and their
advisors; (ii) in connection with the enforcement of this Agreement or rights
under

 

14



--------------------------------------------------------------------------------

this Agreement; (iii) in confidence, in connection with an actual or proposed
merger, acquisition or similar transaction involving such Party; (iv) in
confidence, to its Affiliates; (v) in confidence, to its third party independent
contractors who have a need to know, solely in connection with their provision
of services to such Party; (vi) as required by applicable securities laws or the
rules of any stock exchange on which securities of such Party are traded or any
other Applicable Law; or (vii) as mutually agreed upon by the Parties in
writing.

ARTICLE 8

INDEMNIFICATION

Section 8.01. Indemnification by Calyxt. Calyxt shall defend Cellectis and its
Affiliates and their respective officers, directors, employees, contractors,
customers and agents against any action, suit, proceeding or other claim, and
indemnify and hold each of them harmless from any and all damages, liabilities,
expenses, and other losses (including reasonable attorneys’ fees and court
costs) (“Losses”) to the extent arising from any (a) breach of this Agreement by
Calyxt; (b) breach of the UMinn License caused by any activities of Calyxt or
its sublicensees; (c) use, making, having made, sale, offer for sale,
importation or any other exploitation of any Calyxt Licensed Products or any
exploitation of the Licensed Cellectis IP by Calyxt or any of its sublicensees;
(d) gross negligence or willful misconduct by Calyxt; and/or (e) violation of
Applicable Law by Calyxt.

Section 8.02. Indemnification by Cellectis. Cellectis shall defend Calyxt and
its Affiliates and their respective officers, directors, employees, and agents
against any action, suit, proceeding or other claim, and indemnify and hold each
of them harmless from any and all Losses to the extent arising from any
(a) breach of this Agreement by Cellectis; (b) gross negligence or willful
misconduct by Cellectis; and/or (c) violation of Applicable Law by Cellectis.

Section 8.03. Third Party Claim Procedures. (a) The Party seeking
indemnification under Section 8.01 or 8.02 (the “Indemnified Party”) shall give
prompt notice in writing to the Party against whom indemnity is to be sought
(the “Indemnifying Party”) of the assertion of any claim or the commencement of
any action, suit, proceeding or other claim by any third party (“Third Party
Claim”) in respect of which indemnity may be sought under such Section. Such
notice shall set forth in reasonable detail such Third Party Claim and the basis
for indemnification (taking into account the information then available to the
Indemnified Party). The failure to so notify the Indemnifying Party shall not
relieve the Indemnifying Party of its obligations hereunder, except to the
extent such failure shall have actually prejudiced the Indemnifying Party.

(b) The Indemnifying Party shall be entitled to participate in the defense of
any Third Party Claim and, subject to the limitations set forth in this Section,
shall be entitled to control and appoint lead counsel for such defense, in each
case at its own expense; provided that prior to assuming control of such
defense, the Indemnifying Party must acknowledge that it would have an indemnity
obligation for the Losses resulting from such Third Party Claim as provided
under this Article 8.

 

15



--------------------------------------------------------------------------------

(c) The Indemnifying Party shall not be entitled to assume or maintain control
of the defense of any Third Party Claim and shall pay the fees and expenses of
counsel retained by the Indemnified Party if (i) the Indemnifying Party does not
deliver the acknowledgment referred to in Section 8.03(b) within thirty
(30) days of receipt of notice of the Third Party Claim pursuant to Section
8.03(a); (ii) the Third Party Claim relates to or arises in connection with any
criminal action, proceeding or claim; (iii) the Third Party Claim seeks an
injunction or equitable relief against the Indemnified Party or any of its
Affiliates; or (iv) the Indemnifying Party has failed or is failing to prosecute
or defend vigorously the Third Party Claim.

(d) If the Indemnifying Party shall assume the control of the defense of any
Third Party Claim in accordance with the provisions of this Section 8.03, the
Indemnifying Party shall obtain the prior written consent of the Indemnified
Party before entering into any settlement of such Third Party Claim.

(e) In circumstances where the Indemnifying Party is controlling the defense of
a Third Party Claim in accordance with paragraphs (b) and (c) above, the
Indemnified Party shall be entitled to participate in the defense of any Third
Party Claim and to employ separate counsel of its choice for such purpose, in
which case the fees and expenses of such separate counsel shall be borne by the
Indemnified Party; provided that in such event the Indemnifying Party shall pay
the fees and expenses of such separate counsel (i) incurred by the Indemnified
Party prior to the date the Indemnifying Party assumes control of the defense of
the Third Party Claim or (ii) if representation of both the Indemnifying Party
and the Indemnified Party by the same counsel would create a conflict of
interest.

(f) Each Party shall cooperate, and cause their respective Affiliates to
cooperate, in the defense or prosecution of any Third Party Claim and shall
furnish or cause to be furnished such records, information and testimony, and
attend such conferences, discovery proceedings, hearings, trials or appeals, as
may be reasonably requested in connection therewith.

Section 8.04. Direct Claim Procedures. In the event that an Indemnified Party
has a claim for indemnity under Section 8.01 or 8.02 against an Indemnifying
Party that does not involve a Third Party Claim, the Indemnified Party shall
give prompt notice in writing of such claim to the Indemnifying Party. Such
notice shall set forth in reasonable detail such claim and the basis for
indemnification (taking into account the information then available to the
Indemnified Party). The failure to so notify the Indemnifying Party shall not
relieve the Indemnifying Party of its obligations hereunder, except to the
extent such failure shall have actually prejudiced the Indemnifying Party.

ARTICLE 9

PROSECUTION, MAINTENANCE; LITIGATION

Section 9.01. Prosecution and Maintenance. (a) As between the Parties, Cellectis
shall have the sole and exclusive right to prosecute and maintain the Licensed
Cellectis IP and Licensed TALEN Mark (it being understood that, and Calyxt
acknowledges and agrees that, pursuant to the UMinn License, the University of
Minnesota has the sole and exclusive right to

 

16



--------------------------------------------------------------------------------

prosecute and maintain the UMinn IP). Subject to any rights granted to any third
parties prior to the date hereof with respect to any Exclusively Licensed
Cellectis Patents, Cellectis shall (i) keep Calyxt reasonably informed of all
steps to be taken in connection with the prosecution and maintenance of the
Exclusively Licensed Cellectis Patents, and (ii) consider in good faith (or, in
the case of any Exclusively Licensed Cellectis Patents being prosecuted by the
University of Minnesota, use commercially reasonable efforts to cause the
University of Minnesota to consider in good faith) all reasonable comments and
suggestions by Calyxt regarding such matters, including in respect of any
actions, decisions, applications, amendments, submissions or correspondence
related thereto. Notwithstanding the foregoing, subject to any rights granted to
any third parties prior to the date hereof with respect to any Exclusively
Licensed Cellectis Patents, in the event that Cellectis elects to abandon or
otherwise cease prosecuting and maintaining any Exclusively Licensed Cellectis
Patent (excluding the Patents licensed to Cellectis under the UMinn License),
prior to any such abandonment, Calyxt shall have the option to acquire at no
cost any such Exclusively Licensed Cellectis Patent and assume the
responsibility for the prosecution and maintenance of such Exclusively Licensed
Cellectis Patent (it being understood that, in the event that Calyxt exercises
such option to acquire such Exclusively Licensed Cellectis Patent, (A) Cellectis
shall execute and deliver any documents and perform any other acts, in each case
as may be reasonably necessary to effect the foregoing and (B) effective as of
Calyxt acquiring ownership of such Exclusively Licensed Cellectis Patent, such
Exclusively Licensed Cellectis Patent shall thereafter be automatically deemed
to be licensed to Cellectis under the licenses granted to Cellectis pursuant to
Section 2.05).

(b) As between the Parties, Calyxt shall have the sole and exclusive right to
prosecute and maintain all Intellectual Property Rights owned or otherwise
controlled by Calyxt or any of its Affiliates, including all Intellectual
Property Rights in or to any Calyxt Improvements. To the extent that any Calyxt
Improvement Patents relate to any subject matter outside of the Calyxt Field,
Calyxt shall (i) keep Cellectis reasonably informed of all steps to be taken in
connection with the prosecution and maintenance of such Calyxt Improvement
Patents, and (ii) consider in good faith all reasonable comments and suggestions
by Cellectis regarding such matters, including in respect of any actions,
decisions, applications, amendments, submissions or correspondence related
thereto. Notwithstanding the foregoing, in the event that Calyxt elects to
abandon or otherwise cease prosecuting or maintaining any such Calyxt
Improvement Patent related to any subject matter outside of the Calyxt Field,
prior to any such abandonment, Cellectis shall have the option to acquire at no
cost any such Calyxt Improvement Patent and assume the responsibility for the
prosecution and maintenance of such Calyxt Improvement Patent (it being
understood that, in the event that Cellectis exercises such option to acquire
such Calyxt Improvement Patent, (x) Calyxt shall execute and deliver any
documents and perform any other acts, in each case as may be reasonably
necessary to effect the foregoing and (y) effective as of Cellectis acquiring
ownership of such Calyxt Improvement Patent, such Calyxt Improvement Patent
shall thereafter be automatically deemed to be licensed to Calyxt under the
Calyxt License).

Section 9.02. Litigation. (a) If either Party becomes aware of any actual or
threatened infringement or other violation by any third party of any Licensed
Cellectis Patent or Calyxt Improvement Patent, or any challenge to any Licensed
Cellectis Patent or Calyxt Improvement Patent by any third party, then such
Party shall promptly notify the other Party in writing thereof.

 

17



--------------------------------------------------------------------------------

(b) Cellectis shall have the first right, but not the obligation, at its expense
and using counsel of its choice, to enforce any Licensed Cellectis Patent
against any Person or defend any challenge with respect to any such Licensed
Cellectis Patent. Cellectis shall have sole and exclusive control of any
decisions or other aspects of any such enforcement or defense; provided that if
Cellectis elects to not (i) enforce any Exclusively Licensed Cellectis Patent
against any infringement or other violation of the exclusive rights granted to
Calyxt under the Calyxt License or (ii) defend any such Exclusively Licensed
Cellectis Patent from any challenge that would be reasonably expected to have a
material adverse effect on Calyxt’s exclusive rights under the Calyxt License,
then in either case (but only to the extent that prior to the date hereof
Cellectis has not granted any third party any right to enforce or defend any
such Exclusively Licensed Cellectis Patent), Cellectis shall promptly provide
Calyxt with written notice of such election and, following receipt of such
notice, Calyxt may, at its sole option and expense, enforce its rights under or
defend any challenge to such Exclusively Licensed Cellectis Patent, as
applicable.

(c) Calyxt shall have the first right, but not the obligation, at its expense
and using counsel of its choice, to enforce any Calyxt Improvement Patent
against any Person or defend any challenge with respect to any such Calyxt
Improvement Patent. Calyxt shall have sole and exclusive control of any
decisions or other aspects of any such enforcement or defense; provided that if
Calyxt elects to not (i) enforce any such Calyxt Improvement Patent against any
infringement or other violation thereof outside of the Calyxt Field or
(ii) defend any such Calyxt Improvement Patent from any challenge that would be
reasonably expected to have a material adverse effect on Cellectis’ rights under
the licenses granted to Cellectis pursuant to Section 2.05, then in either case,
Calyxt shall promptly provide Cellectis with written notice of such election
and, following receipt of such notice, Cellectis may, at its sole option and
expense, enforce its rights under or defend any challenge to such Calyxt
Improvement Patent, as applicable.

(d) The Party controlling any enforcement or defense under Section 9.02(b) or
9.02(c) (the “Controlling Party”) shall keep the other Party (the
“Non-Controlling Party”) reasonably and regularly informed of the status and
progress of such enforcement or defense efforts, and shall reasonably consider
the Non-Controlling Party’s comments on any such efforts. The Non-Controlling
Party shall provide the Controlling Party with all reasonable assistance in the
enforcement or defense of any Exclusively Licensed Cellectis Patents or Calyxt
Improvement Patents, as applicable, as the Controlling Party may reasonably
request, including by signing or executing any necessary documents and
consenting to it being named a party to any applicable proceedings. The
Non-Controlling Party shall have the right to be represented in any enforcement
or defense of any Exclusively Licensed Cellectis Patents or Calyxt Improvement
Patents, as applicable, by counsel of its choice and at its own expense. Neither
Party shall settle any action, suit, proceeding or other claim involving any
Exclusively Licensed Cellectis Patent or Calyxt Improvement Patent in any manner
without the prior written consent of the other Party, such consent not to be
unreasonably withheld.

 

18



--------------------------------------------------------------------------------

(e) Any recoveries resulting from an action, suit, proceeding or other claim
brought by a Party under Section 9.02(b) or 9.02(c) shall be first applied
against payment of each Party’s costs and expenses in connection therewith. Any
such recoveries in excess of such costs and expenses (the “Remainder”) shall be
retained by the Controlling Party; provided that if Calyxt is the Controlling
Party, the Remainder with respect to any enforcement of the Exclusively Licensed
Cellectis Patents shall be included in Net Sales and Bare Sublicense Revenue, as
applicable, for purposes of calculating royalties and payments owed to Cellectis
hereunder.

(f) For the avoidance of doubt, as between the Parties, (i) Cellectis shall have
the sole and exclusive right, but not the obligation, to bring and control any
legal action in connection with any actual, alleged, or threatened infringement
of any Licensed Cellectis Patents (A) outside of the Calyxt Field and (B) within
the Non-Exclusive Field, in each case at Cellectis’ own expense as it reasonably
determines appropriate and (ii) Calyxt shall have the sole and exclusive right,
but not the obligation, to bring and control any legal action in connection with
any actual, alleged, or threatened infringement of any Calyxt Improvement
Patents within the Calyxt Field at its own expense as it reasonably determines
appropriate.

ARTICLE 10

TERM AND TERMINATION

Section 10.01. Term. This Agreement shall remain in full force and effect in
perpetuity unless earlier terminated, in whole or in part, pursuant to
Section 10.02 or 10.03.

Section 10.02. Mutual Agreement. This Agreement may be terminated in its
entirety at any time upon the mutual written agreement of the Parties.

Section 10.03. For Cause. Either Party may, by written notice to the other
Party, immediately terminate this Agreement (a) if such other Party is in
material breach of any provision of this Agreement (it being understood that if
such breach is capable of being cured, such other Party shall have the right to
cure such breach within sixty (60) days of receiving written notice thereof) and
(b) upon the bankruptcy, dissolution or winding up of such other Party, or the
making or seeking to make or arrange an assignment for the benefit of creditors
of such other Party, or the initiation of proceedings in voluntary or
involuntary bankruptcy, or the appointment of a receiver or trustee of such
other Party’s property that is not discharged within ninety (90) days.

Section 10.04. Survival. Notwithstanding anything in this Agreement to the
contrary, Sections 2.05(a), 2.07, 3.02, 5.04, 6.02, 6.03, 9.02(f) and 10.04, and
Articles 7, 8 and 11 shall survive any expiration or termination of this
Agreement.

 

19



--------------------------------------------------------------------------------

ARTICLE 11

MISCELLANEOUS

Section 11.01. Assignment. Neither this Agreement nor any rights or obligations
hereunder may be assigned or otherwise transferred by either Party, in whole or
in part, whether voluntarily or by operation of Applicable Law, without the
prior written consent of the other Party; provided that either Party may,
without the consent of the other Party, assign or otherwise transfer this
Agreement to (a) any of its Affiliates or (b) any successor to all or
substantially all of the assets or business of such Party to which this
Agreement relates. Any attempted assignment or transfer in contravention of this
Section 11.01 shall be void ab initio.

Section 11.02. Notices. All notices, requests and other communications to either
Party hereunder shall be in writing (including facsimile transmission and
electronic mail transmission, so long as a receipt of such electronic mail is
requested and received) and shall be given,

if to Cellectis, to:

Cellectis S.A.

8 rue de la Croix Jarry

75013 Paris, France

Attention: Marie-Bleuenn Terrier

E-mail: marie-bleuenn.terrier@cellectis.com

if to Calyxt, to:

Calyxt, Inc.

600 County Road D West, Suite 8

New Brighton, MN 55112

Attention: Federico A. Tripodi

E-mail: Federico.tripodi@calyxt.com

or such other address or facsimile number as such Party may hereafter specify
for the purpose by notice to the other Party. All such notices, requests and
other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. in the place of receipt and
such day is a Business Day in the place of receipt. Otherwise, any such notice,
request or communication shall be deemed not to have been received until the
next succeeding Business Day in the place of receipt.

Section 11.03. Amendments and Waivers. (a) Any provision of this Agreement may
be amended or waived if, but only if, such amendment or waiver is in writing and
is signed, in the case of an amendment, by each Party, or in the case of a
waiver, by the Party against whom the waiver is to be effective.

(b) No failure or delay by any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by
Applicable Law.

 

20



--------------------------------------------------------------------------------

Section 11.04. Expenses. Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement shall be paid by the Party
incurring such cost or expense.

Section 11.05. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of France

Section 11.06. Jurisdiction. The Parties agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in a court of competent jurisdiction sitting in Paris,
France and each of the Parties hereby irrevocably consents to the exclusive
jurisdiction of such court (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. Process in any such suit, action or proceeding
may be served on any Party anywhere in the world, whether within or without the
jurisdiction of any such court. Without limiting the foregoing, each Party
agrees that service of process on such Party as provided in Section 11.02 shall
be deemed effective service of process on such Party.

Section 11.07. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 11.08. Counterparts; Effectiveness; Third Party Beneficiaries. This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Agreement shall become effective when each Party shall
have received a counterpart hereof signed by the other Parties. Until and unless
each Party has received a counterpart hereof signed by the other Party, this
Agreement shall have no effect and neither Party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication). No provision of this Agreement is intended to confer
any rights, benefits, remedies, obligations, or liabilities hereunder upon any
Person other than the Parties and their respective successors and assigns;
provided that the University of Minnesota shall be a third party beneficiary of
Section 6.03.

Section 11.09. Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter hereof and thereof and
supersedes all prior agreements and understandings, both oral and written,
between the Parties with respect to the subject matter hereof and thereof.

 

21



--------------------------------------------------------------------------------

Section 11.10. Relationship of the Parties. Nothing contained in this Agreement
is intended or shall be deemed to make either Party the agent, employee, partner
or joint venturer of the other Party or be deemed to provide such Party with the
power or authority to act on behalf of the other Party or to bind the other
Party to any contract, agreement or arrangement with any other individual or
entity.

Section 11.11. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to either
Party. Upon such a determination, the Parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

Section 11.12. Specific Performance. The Parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the Parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof in any court set forth in Section
11.06, in addition to any other remedy to which they are entitled at law or in
equity.

[Remainder of page intentionally left blank]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first written above.

 

CELLECTIS S.A. By:  

/s/ André Choulika

  Name: André Choulika   Title: Chief Executive Officer

 

CALYXT, INC. By:  

/s/ Federico Tripodi

  Name: Federico Tripodi   Title: Chief Executive Officer

 

23



--------------------------------------------------------------------------------

Schedule A

Licensed TALEN Mark

 

Mark

  

Serial No.

  

Registration No.

  

Filing Date

  

Registration Date

  

Country

TALEN

   79/107519    4,729,507    October 27, 2011    May 5, 2015    U.S.

 

A-1